Title: From Thomas Jefferson to George Jefferson, 9 March 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Mar. 9. 1800.

Mr. Randolph’s second letter of Feb. 27. directing the money you were to advance to be repaid at N. York at 30. days, I had omitted the discounting day, supposing I had time at command. his letter of Mar. 1. informing me that Picket had retracted, & that you had actually paid the cash, arrived yesterday (Saturday) afternoon. it is therefore now impossible to remit till Wednesday morning the 12th. by that post I will forward you 1000. Dollars. by Saturday’s (15th.) 400. D. more, & by the post of the Saturday following (22d.) 468. D 79 making up the whole sum of 1868.79 mentioned in mr Randolph’s letter of the 1st. inst. you will of course recieve every remittance on the 6th. day after it’s departure [hence]. they will probably be in bank post notes for the sake of safety. I inclose you a […] [for the?] cask of clover, and a box containing a marble bust. be so good as to have this last handled gently between the landing and relading on board the batteau. I am Dear Sir
Yours affectionately

Th: Jefferson

